Citation Nr: 0336420	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO which 
granted an increased rating to 50 percent, effective from 
October 23, 2001, the date of receipt of a claim for 
increase.  38 C.F.R. § 3.400(o).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's symptoms for PTSD more nearly approximate 
the degree of occupational and social impairment contemplated 
by a 70 percent rating and no greater.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 70 percent, and 
no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411-9440 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The veteran was notified of the VCAA 
by letter dated in October 2002.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that discussions as contained in the April 
2002 rating action, the November 2002 statement of the case 
(SOC), and the May 2003 supplemental statement of the case 
(SSOC), have provided the veteran with sufficient information 
regarding the applicable rules.  The letter, SOC, and SSOC 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefits 
sought.  The letter also notified him of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claim for 
an increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue currently on appeal.  



Factual Background

By rating action in November 1951, service connection was 
established for chronic anxiety reaction and a 30 percent 
evaluation was assigned, effective from August 31, 1951, the 
date of receipt of claim.  The veteran and his representative 
were notified of this decision and did not appeal.  The 30 
percent evaluation remained in effect up until the filing of 
this claim.  

A claim for an increased rating was received from the veteran 
in October 2001.  At that time, the veteran asserted that his 
psychiatric disorder had worsened, manifested principally by 
increased nightmares.  The veteran reported that he slept for 
only 2 to 3 hours at a time, that he yelled, screamed, and 
thrashed about, sometimes knocked over furniture in his 
sleep.  

When examined by VA (QTC) in January 2001, the veteran 
appeared to be exceptionally intelligent and was very 
articulate.  He had an extremely clear memory of his life and 
its varying aspects, and provided the examiner with a 
detailed history of his life from childhood to the present.  
His mood was appropriate, though he sometimes cried when 
talking about the loss of close friends and family members.  
He felt survivor guilt and was embarrassed by having lived 
such a long life (86 years) while other perished.  He also 
expressed guilt about his role in having killed innocent 
civilians as a bombardier navigator during the war.  The 
veteran said that he was close to his wife and his children, 
but that it was difficult for him to be open about his life 
with his family.  The diagnosis was PTSD with recurrent 
nightmares, insomnia, intrusive thoughts, and episodes of 
anxiety and depression.  The Global Assessment of Functioning 
(GAF) score was 48.  The examiner commented that the veteran 
always had difficulty getting along with others, including 
his partners in a prior business.  

VA outpatient records show that the veteran was seen on 
numerous occasions for various maladies from 1999 to 2002.  
When seen in October 2001, the veteran reported that he had 
nightmares and difficulty sleeping for the past 30 years.  He 
thrashed about in his sleep and had sometimes found himself 
on the floor when he awoke.  He recently knocked over a TV 
and apparently threatened his wife while asleep.  He denied 
any suicidal or homicidal ideations, and displayed no 
psychotic symptoms.  An outpatient report in November 2001 
noted some depression, fatigue, intrusive memories, 
avoidance, anhedonia, numbing, and hypervigilance.  A 
progress note in March 2002 indicated that he had markedly 
better response to his medication.  He slept better and had 
only one nightmare since starting on the medication.  He was 
not thrashing about or yelling in his sleep, and his wife 
reported that she felt safer and that the veteran was calmer 
during sleep.  

A letter from a physician identified as the veteran's 
treating psychiatrist, received in July 2002, was to the 
effect that the veteran continued to experience nightmares, 
intrusive memories, avoidance, numbing, anxiety, 
hypervigilance, and depression.  He reported essentially the 
same information as was described in the VA medical records 
above, and indicated that the veteran's symptoms appeared to 
be fluctuating, but had grown worse over the past year.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  



Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
schedular rating and no higher.  

The evidence of record shows that the veteran has experienced 
a recent increase in symptoms of PTSD which have impacted 
negatively on his marital relationship.  His wife no longer 
felt safe sleeping in the same room with the veteran because 
of his thrashing about and occasional physical violence 
during sleep.  Although the most recent outpatient report of 
record (3/02) indicated that there was marked improvement in 
his sleep pattern with a new medication, a letter from his 
treating psychiatrist in July 2002 indicated that his 
symptoms were fluctuating and had worsened over the past 
year.  The findings from the January 2002 VA examination 
report indicated that the veteran's symptoms were primarily 
exhibited during sleep, manifested by thrashing about and 
screaming with occasional violent outburst.  Other than 
intrusive thoughts, the veteran did not report any 
significant symptoms which interfered with routine activities 
or his ability to establish and maintain effective 
relationships with his family or others.  However, the 
examiner assigned a GAF score of 48, which contemplates 
serious impairment in social, occupational, or school 
functioning.  The Board does not rely solely on a GAF score 
when determining the appropriate rating to be assigned.  
However, based on the totality of the evidence, when viewed 
most favorable toward the veteran, suggests that his symptoms 
are more closely analogous to that required for a 70 percent 
rating, but no more.  

The evidence does not more closely approximate the criteria 
for a 100 percent schedular rating as the veteran does not 
demonstrate the severity of symptoms required for this 
rating.  There was no gross impairment in thought processes 
or communication or any reported delusions or hallucinations.  
The evidence shows that the veteran is exceptionally 
intelligent and very articulate.  He is well oriented, and 
there was no evidence a psychotic process, or suicidal or 
homicidal ideations.  He is able to maintain good personal 
hygiene, and his cognitive functions were good.  In short, 
the totality of the findings do not result in the severity of 
symptoms necessary for a 100 percent schedular rating.  In 
addition, total social impairment was not present.  The 
veteran has been married for many years and reported that he 
had a good relationship with his wife and children.  
Therefore, a 100 percent evaluation under the revised rating 
criteria is not justified.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's psychiatric disability has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it, alone, has resulted in marked interference 
with his employment.  


ORDER

A schedular evaluation to 70 percent and no greater for PTSD 
is granted, subject to VA laws and regulation concerning 
payment of monetary benefits.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



